Citation Nr: 1600521	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to an initial rating higher than 60 percent for service-connected coronary artery disease, and to a rating higher than 30 percent from October 1, 2007 to June 15, 2011, and to a rating higher than 60 percent since June 16, 2011.     

3.  Entitlement to service connection for obstructive sleep apnea secondary to service-connected diabetes mellitus and/or coronary artery disease. 

4.  Entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus and/or coronary artery disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2011 rating decision denied secondary service connection for erectile dysfunction and obstructive sleep apnea.  The March 2011 rating decision implemented a February 2011 Board decision that granted service connection for coronary artery disease.  The Veteran appealed the initial rating assigned.     

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to a higher initial rating for coronary artery disease, entitlement to secondary service connection for erectile dysfunction and obstructive sleep apnea, and entitlement to an extraschedular TDIU during the period from October 1, 2007 to September 29, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 30, 2007 to September 30, 2007, and since September 30, 2010, the Veteran has met the schedular criteria for consideration of a TDIU, and during this time he has been precluded from substantial and gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

From April 30, 2007 to September 30, 2007, and since September 30, 2010, the criteria for entitlement to a TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

During the initial part of the appeal period (i.e. from April 30, 2007 to September 30, 2007), the Veteran met the schedular criteria for consideration of a TDIU as he was first in receipt of a single, 60 percent rating for coronary artery disease and subsequently was in receipt of a temporary, 100 percent rating for coronary artery disease during this time.  However, from October 1, 2007 to September 29, 2010, the Veteran did not meet the schedular criteria for consideration of a TDIU because his combined disability rating was only 40 percent during that period.  As of September 30, 2010, the Veteran's combined disability rating rose to 60 percent, and at that time he had a "single" disability under 38 C.F.R. § 4.16(a) (coronary artery disease, diabetes mellitus and peripheral neuropathy, all arising from the common etiology of Agent Orange exposure) rated as 60 percent disabling, and thus met the schedular requirements. 

In short, from April 30, 2007 to September 30, 2007, and since September 30, 2010, the Veteran met the criteria for consideration of a TDIU on a schedular basis.  During the remainder of the appeal period, there is evidence that his service-connected disabilities - most notably his coronary artery disease - precluded him from substantial and gainful employment.  However, the Board is precluded from assigning an extraschedular TDIU in the first instance without first referring the case to the Director of VA's Compensation and Pension Service for an initial assessment.  The issue of entitlement to an extraschedular TDIU during the remainder of the appeal period (i.e. from October 1, 2007 to September 29, 2010) will be referred accordingly, and is addressed in the remand below.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

During the period from April 30, 2007 to September 30, 2007, and since September 30, 2010, the criteria for entitlement to a TDIU on a schedular basis have been met.  The Veteran testified at his Board hearing in August 2015 that his service-connected disabilities, and particularly his coronary artery disease, have prevented him from working since 1997 when he had his first heart attack.  He reported going on Social Security disability in 1998.  Of record is an April 2000 Disability Determination from the Social Security Administration (SSA) finding the Veteran to be disabled as of January 1997 and listing a primary diagnosis of chronic ischemic heart disease with or without angina.  A June 2010 Vocational Evaluation, which took into account the Veteran's educational background and work history, concluded that the Veteran was not employable due to multiple medical conditions, including his heart condition and type II diabetes mellitus.

Although the Board is not bound by disability determinations made by the SSA, in this case the Board finds the April 2000 SSA determination to be probative in light of the Veteran's service-connected heart condition and the other evidence of record.  The June 2010 evaluation provided by a Vocational Rehabilitation Counselor is also persuasive, and outweighs the negative opinion provided by the VA examiner who conducted a general medical examination of the Veteran in January 2013.  The Board notes that the ultimate question of employability is an adjudicatory determination, not a medical one.  See Geib, 733 F.3d at 1354.  The Board assigns greater probative weight to the opinion rendered by the vocational expert than that of the VA medical examiner.  The Veteran has also provided sworn testimony as to the impact of his service-connected disabilities on his daily functioning, as well as information regarding his educational background, employment history, and subsequent unemployability following his first heart attack.  The Veteran's testimony is mirrored by the evidence of record, including the April 2000 SSA disability determination.    

The most probative evidence shows that, in light of the Veteran's educational background and work history, he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  As such, the assignment of a schedular TDIU is warranted during the period from April 30, 2007 to September 30, 2007, and since September 30, 2010.  Consideration of an extraschedular TDIU for the remainder of the appeal period is addressed in the remand below. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, during the period from April 30, 2007 to September 30, 2007, and since September 30, 2010, a schedular TDIU is granted. 


REMAND

Extraschedular TDIU from October 1, 2007 to September 29, 2010

Under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b), because the authority to grant such a rating is vested specifically in VA's Director of Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to VA's Director of Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that the Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

During the period from October 1, 2007 to September 29, 2010, the Veteran did not meet the schedular criteria for consideration of a TDIU.  Nevertheless, the record reflects that the Veteran has been unemployed since 1997, and the Veteran has asserted that his service-connected disabilities have rendered him unable to obtain or maintain substantial, gainful employment given his educational background and employment history.  See, e.g., August 2015 Board hearing transcript.  The Board is precluded from considering in the first instance whether a TDIU should be assigned on an extraschedular basis during the period from October 1, 2007 to September 29, 2010, and therefore the case must be referred to the Director of VA's Compensation and Pension Service.  Before the RO/AMC forwards the case to the Director, it should accomplish any other development deemed appropriate in order to fully address the issue. 

Rating for Coronary Artery Disease

Further development is required before the Veteran's initial rating claim for his heart disability can be adjudicated.  The Veteran's most recent VA heart examination was conducted in January 2013, three years ago.  The RO noted in a March 2015 rating deferral that the private medical showed an increase in the Veteran's symptoms, and the RO concluded that an updated VA examination was needed to address the Veteran's coronary artery disease.  Of record is a VA arteries and veins examination report from April 2015.  This report did not reflect an in-person examination and did not provide the information needed to adequately rate the Veteran, such as an updated estimation of METs workload or left ventricular ejection fraction.  The Veteran should be afforded a contemporaneous VA heart examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

Secondary Service Connection Claims

The Veteran has filed claims for obstructive sleep apnea and erectile dysfunction as secondary to his service-connected diabetes mellitus and coronary artery disease.  

Regarding the Veteran's secondary service connection claim for obstructive sleep apnea, an addendum medical opinion is needed to resolve the conflicting medical evidence of record.  In July 2011, Dr. P.L. wrote a letter stating that he had been treating the Veteran for obstructive sleep apnea since November 2010 and that, in his opinion, the Veteran's diabetes and cardiac disease may have contributed to his obstructive sleep apnea.  However, Dr. P.L. did not provide a rationale to explain his conclusion, and he expressed uncertainty as to the relationship between these conditions.  In December 2011, a VA examiner opined that the Veteran's sleep apnea was not related to his diabetes mellitus.  While the examiner did provide an explanation and discussion of the medical literature to support her conclusion, she did not address whether there was a nexus between the Veteran's coronary artery disease and his obstructive sleep apnea.  

Additionally, the Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

The Veteran has claimed that his obstructive sleep apnea is related to both his service-connected diabetes mellitus and his service-connected coronary artery disease.  The December 2011 VA examination report only addressed diabetes mellitus, not coronary artery disease, and the opinion did not separately address aggravation.  As such, an addendum opinion is needed to specifically address whether it is at least as likely as not that diabetes mellitus and coronary artery disease, either alone or in the aggregate, caused or aggravated the Veteran's obstructive sleep apnea.   

Regarding the Veteran's secondary service connection claim for erectile dysfunction, the RO has denied this claim on the basis that the condition has not been diagnosed.  See, e.g., March 2013 Statement of the Case.  However, as both the Veteran and his wife have reported that the Veteran experiences this condition, a VA examination is needed under VA's duty to assist.  If erectile dysfunction is diagnosed, the examiner should provide an opinion as to whether this condition was caused by or aggravated by the Veteran's service-connected diabetes mellitus or service-connected coronary artery disease, or by the aggregate of his service-connected disabilities.    

At the Veteran's August 2015 Board hearing, he testified that Dr. S. had opined that his erectile dysfunction was caused by the various medications he was prescribed to treat his service-connected disabilities; however, this medical opinion from Dr. S. is not of record.  On remand, the Veteran should be invited to submit this medical opinion, as well as any other pertinent, private medical evidence.  The Veteran's VA treatment records should also be updated.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the Veteran's claims file.   

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his heart disability, sleep apnea, and/or erectile dysfunction, or, with his assistance, attempt to obtain such records.  

Invite the Veteran to submit the medical opinion from Dr. S. addressing the relationship between his erectile dysfunction and the medications he is prescribed to treat his service-connected disabilities, as referenced by the Veteran during his August 2015 Board hearing. 

3.  Forward the claims file to the examiner who conducted the December 2011 VA examination, or if that examiner is unavailable, to a suitable replacement, for the preparation of an addendum opinion regarding the Veteran's obstructive sleep apnea.  

The examiner must address the following questions:

A. Is it at least as likely as not that obstructive sleep apnea was caused by the Veteran's service-connected coronary artery disease?

B. Is it at least as likely as not that obstructive sleep apnea was caused by the Veteran's service-connected diabetes mellitus?  

C. Is it at least as likely as not that obstructive sleep apnea was caused by the aggregate of the Veteran's service-connected disabilities, including both coronary artery disease and diabetes mellitus?  

D. Is it at least as likely as not that obstructive sleep apnea was aggravated by the Veteran's service-connected coronary artery disease?

E. Is it at least as likely as not that obstructive sleep apnea was aggravated by the Veteran's service-connected diabetes mellitus?

F. Is it at least as likely as not that obstructive sleep apnea was aggravated by the aggregate of the Veteran's service-connected disabilities, including both coronary artery disease and diabetes mellitus?   

An explanation should be provided to support every opinion expressed. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims file should be made available to the examiner for review.  All indicated studies and tests should be completed, and the clinical findings should be reported in detail.

The evaluation of coronary artery disease should include either METs testing by exercise, or an estimate of METs if testing by exercise cannot be accomplished.  The VA examiner is asked to describe, if any, cardiac hypertrophy or dilatation or left ventricular dysfunction with ejection fraction.

5.  Schedule the Veteran for a VA examination to address his claimed erectile dysfunction.  The examiner should review the claims file in conjunction with the examination. 

If erectile dysfunction is found to have been present at any time during the appeal period, the examiner should answer the following questions:

A. Is it at least as likely as not that erectile dysfunction was caused by the Veteran's service-connected coronary artery disease?

B. Is it at least as likely as not that erectile dysfunction was caused by the Veteran's service-connected diabetes mellitus?  

C. Is it at least as likely as not that erectile dysfunction was caused by the aggregate of the Veteran's service-connected disabilities, including both coronary artery disease and diabetes mellitus?  

D. Is it at least as likely as not that erectile dysfunction was aggravated by the Veteran's service-connected coronary artery disease?

E. Is it at least as likely as not that erectile dysfunction was aggravated by the Veteran's service-connected diabetes mellitus?

F. Is it at least as likely as not that erectile dysfunction was aggravated by the aggregate of the Veteran's service-connected disabilities, including both coronary artery disease and diabetes mellitus?   
  
An explanation should be provided to support every opinion expressed. 

6.  After completing any other development deemed appropriate, refer the case to the Director of VA's Compensation and Pension Service for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted during the period from October 1, 2007 to September 29, 2010.

7.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


